MEMORANDUM ***
Kevin Miles challenges the 144-month sentence imposed following his guilty-plea convictions for conspiring to distribute ox-ycodone-based pills in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.
Miles’ appeal is barred by the waiver of appeal provision in his plea agreement. See United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir.2007). The illegal sentence exception does not apply because Miles’ due process contention lacks merit. His argument that the district court violated his rights under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Alleyne v. United States, — U.S.-, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013), fails because the district court’s drug quantity findings didn’t affect the statutory maximum sentence nor, subject him to a mandatory minimum sentence. See United States v. Vallejos, 742 F.3d 902, 906-07 (9th Cir.2014).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.